Title: [Diary entry: 3 July 1781]
From: Washington, George
To: 

3d. The length of Duke Lauzens March & the fatiegue of his Corps, prevented his coming to the point of Action at the hour appointed. In the meantime Genl. Lincolns Party who were

ordered to prevent the retreat of Delancy’s Corps by the way of Kg. Bridge & prevent succour by that Rout were attacked by the Yagers and others but on the March of the Army from Valentines Hill retired to the Island. Being disappointed in both objects from the Causes mentioned I did not care to fatiegue the Troops any more but suffered them to remain on their Arms while I spent good part of the day in reconnoitering the Enemys works. In the afternoon we retired to Valentines Hill & lay upon our Arms. Duke Lauzen & Waterbury lay on the East side of the Brunxs [Bronx] river on the East Chester road. Our loss in this days skirmishing was as follows—viz.—